NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

REY DAVID SORIANO-MARQUEZ,                      No.    14-72114

                Petitioner,                     Agency No. A205-711-334

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Rey David Soriano-Marquez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his request for a continuance

and denying his application for withholding of removal and relief under the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. §

1252. We review for an abuse of discretion the denial of a continuance. Ahmed v.

Holder, 569 F.3d 1009, 1012 (9th Cir. 2009). We review for substantial evidence

the agency’s factual findings. Zetino v. Holder, 622 F.3d 1007, 1012 (9th Cir.

2010). We dismiss in part, and deny in part the petition for review.

      We do not consider new documents submitted with Soriano-Marquez’s

opening brief. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (court’s review

is limited to the administrative record).

      We lack jurisdiction to review Soriano-Marquez’s contention regarding

voluntary departure because it was not raised to the BIA. See Barron v. Ashcroft,

358 F.3d 674, 678 (9th Cir. 2004) (exhaustion is mandatory and jurisdictional).

      The IJ did not abuse his discretion in denying Soriano-Marquez’s request for

a continuance because Soriano-Marquez did not demonstrate good cause. See 8

C.F.R. § 1003.29; Ahmed, 569 F.3d at 1012 (factors to consider in reviewing denial

of continuance).

      Substantial evidence supports the agency’s determination that Soriano-

Marquez failed to demonstrate a nexus between the harm he fears and a protected

ground. See Zetino, 622 F.3d at 1116 (applicant’s desire to be free from

                                            2                               14-72114
harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground). Thus, Soriano-Marquez’s withholding of

removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Soriano-Marquez failed to show it is more likely than not he would be tortured by

or with the consent or acquiescence of the government of Mexico. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009). We reject as unsupported by the

record Soriano-Marquez’s contention that the BIA failed to apply the correct legal

standard in its denial of CAT relief.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         3                                  14-72114